Citation Nr: 9913328	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-51 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1994, for a 100 percent schedular evaluation for service-
connected major depression.


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating action of 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned a 100 
percent schedular evaluation for service-connected major 
depression, from December 12, 1994, the date of the RO's 
receipt of the veteran's informal claim for an increased 
rating. 

The Board remanded the case in July 1997 for additional 
development.


REMAND

When the Board initially reviewed the veteran's appeal, it 
was noted that complete medical records had not been obtained 
from those sources identified by the veteran.  It was 
contemplated that records obtained on remand would provide 
sufficient evidence to determine the proper effective date 
for the veteran's award.  

In the July 1997 remand, the Board instructed the RO to 
obtain records from several VA Medical Centers, a private 
medical center and the Social Security Administration (SSA).  
Although records have been received from SSA and some of the 
VA facilities identified in the remand, it does not appear 
that all records have been requested.  For example, the RO 
did not request records from Lenoir Medical Center, as 
directed by the Board.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development. 

In addition, the Board notes that that in a January 1993 
statement the veteran reported that he had "stayed" six 
months in a VA hospital in Virginia.  In an April 1994 
statement, the veteran's previous representative also alluded 
to that treatment.  Those records have not been requested.  
The details of that treatment, in particular the date 
thereof, are not discernible from the record.  Nonetheless, 
the duty to assist the claimant in the development of facts 
pertinent to his claim requires that VA accomplish additional 
development of the record prior to appellate disposition.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran in 
order to obtain more specific information 
about the reported treatment and six-
month stay at a VA hospital in Virginia.  
After securing the necessary release, the 
RO should obtain copies of those records.  
In addition, the RO should obtain copies 
of any and all psychiatric or mental 
health treatment records from Lenoir 
Medical Center dated from January 1992 to 
December 1994.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


